Case 9:19-cr-80103-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 1 of 3

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    19-cr-80103-Middlebrooks/Brannon
                         Case No. ______________________
                                   18 U.S.C. § 2250(a)


UNITED STATES OF AMERICA
                                                                                SP
vs.

ERNESTO CEDILLO,
                                                                        Jun 27, 2019

             Defendant.                                                           West Palm Beach
__________________________!
                                         INDICTMENT


The Grand Jury charges that:

      Between on or about January 1, 2019 and on or about February 26 , 2019 , in Palm Beach

County, in the Southern District of Florida , and elsewhere, the defendant,

                                    ERNESTO CEDILLO,

an individual required to register under the Sex Offender Registration and Notification Act, did

travel in interstate commerce , and did knowingly fail to register and update a registration as

required by the Sex Offender Registration and Notification Act.

      All in violation of Title 18, United States Code , Section 2250(a).

                                       TRUEBILL




LAUREN E. JORGEN EN
ASSISTANT UNITED STATES ATTORNEY
Case 9:19-cr-80103-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 2 of 3
                                            UNITED STATES DISTRI CT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                             CASE NO.         19-cr-80103-Middlebrooks/Brannon
v.
ERNESTO CEDILLO,                                     CERTIFICATE OF TRIAL ATTORNEY*

                                                     Superseding Case Information:
                             Defe ndant.

Court Division : ( Select One)                       New Defendant(s) Number              Yes   _o_        No   _D_
D        Miam i       D        Key West              of New Defendants Total
ll       FTL         ::::IZ.C WPB   _Q_FTP           nwnber of counts
         I do hereby certify that:

         1.        I have carefully consi dered the a llegation s of the indictment, the number of defendants, the number
                   of probabl e witnesses and the legal com pl exiti es of the Indictment/Information attached hereto.

         2.        I am aware that the information suppl ied on this statement will be re lied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3 16 J.
         3.        Interpreter:     (Yes or No)      No
                   List language and/or dialect

         4.       This case wi ll take      2        days for the parties to try.

         5.       Please check appropri ate category and type of offense listed below:

                  (Check only one)                                     (Check only one)

         I        0 to 5 days                        0                 Petty                        0
         II
         III
                  6 to 10 days
                  1 J to 20 days
                                                     n=
                                                     _o_
                                                                       Minor
                                                                       Misdem.
                                                                                                    0
                                                                                                    0
         IV       2 1 to 60 days                     __o__             Felony                       0
         v        61 days and over                   0
         6.      Has thi s case been previously filed in thi s Di stri ct Court? (Yes or No)        No
         If yes:
         Judge: (Attach co py of dispositive order) Case No.
         Has a complaint been fil ed in th is matter? (Yes or No)       No
         If yes: Magistrate Case No.
         Related Miscel laneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of Rul e
         20 fro m the District of


         Is this a potential death penalty case? (Yes or No)            No
         7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                   prior to A ug ust 9, 20 13 (Mag. Judge A licia 0 . Valle)?      Yes          DNo _0_

         8.        Does this case originate from a matter pending in the No1ihern Region US Attorneys Office
                   prior to A ugust 8, 20 14 (Mag. Judge Shani ek Ma nard)?               Yes   D        No _0_



                                                                                             NSEN
                                                                                            ED STATES ATTORNEY
*Penalty Sheet(s) attached                                             Florida Bar No. 726885
                                                                                                                  REV 8/ 13/201 8
Case 9:19-cr-80103-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 3 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET

  Defendant's Name: ERNESTO CEDILLO
           19-cr-80103-Middlebrooks/Brannon
  Case No: - -----
  Count:    1

        18 U.S.C. § 2250(a)
        Failure to register as a sex offender

  * Max. Penalty: 0-10 years imprisonment; $0-250 ,000 Fine ; 5 years up to life of supervised
  release




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
  special assessments, parole terms, or forfeitures that may be applicable.
